

EXHIBIT 10.1


FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT


This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into effective April 30, 2008, by and between SILICON VALLEY BANK
(“Bank”) and GPS INDUSTRIES, INC., a Nevada corporation, (“Borrower”).
 
Recitals
 
A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of February 28, 2008 (as may from time to time be amended, modified,
supplemented or restated, collectively the “Loan Agreement”). Bank has extended
credit to Borrower for the purposes permitted in the Loan Agreement.
 
B. Borrower is currently in default under the Loan Agreement following the death
of Guarantor Douglas J. Wood (the “Existing Default”).
 
C. Borrower is also in default for its failure to deliver its financial
statements required by Section 6.2 of the Loan Agreement for month ending
February 29, 2008 (the “Delivery Default”).
 
D. Borrower has requested that Bank: (i) increase the amount of the Revolving
Line to $6,500,000, (ii) forbear from exercising its rights and remedies against
Borrower from the date hereof for the Existing Default through July 31, 2008
(the “Forbearance Period”), and (iii) waive the Delivery Default.
 
E. Although Bank is under no obligation to do so, Bank is willing to make the
changes set forth herein, on all on the terms and conditions set forth in this
Amendment and so long as Borrower complies with the terms, covenants and
conditions set forth in this Amendment in a timely manner.
 
Agreements
 
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
 
2. Forbearance.
 
2.1. Forbearance Period. So long as no Event of Default, other than the Existing
Default, occurs, subject to the terms and conditions set forth herein, Bank
shall forbear from filing any legal action or instituting or enforcing any
rights and remedies it may have against Borrower through the Forbearance Period.
Except as expressly provided herein, this Amendment does not constitute a waiver
or release by Bank of any Obligations or of any existing Event of Default, or
any Event of Default which may arise in the future after the date of execution
of this Amendment. Borrower understands that Bank has made no commitment and is
under no obligation whatsoever to grant any additional extensions of time at the
end of the Forbearance Period.
 

--------------------------------------------------------------------------------


 
2.2. Forbearance Terms. Repayment and performance of all obligations of Borrower
to Bank under the Loan Agreement and this Amendment shall be secured by the
Collateral.
 
3. Limitation of Forbearance.
 
3.1. This Amendment is effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to, other than as
specifically set forth herein, (a) be a consent to any amendment, waiver or
modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.
 
3.2. This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents are hereby ratified and confirmed
and shall remain in full force and effect.
 
4. Waiver. Subject to the terms of Section 10 below, Bank hereby waives (i) the
Delivery Default. Except as provided in the above described default and except
as otherwise set forth herein, Bank's agreement to waive the Delivery Default
and the foregoing covenants (1) in no way shall be deemed an agreement by Bank
to waive Borrower's compliance with the above-described covenants as of all
subsequent dates, and (2) shall not limit or impair the Bank's right to demand
strict performance of these covenants as of all other subsequent dates, and (3)
shall not limit or impair Bank's right to demand strict performance of all other
covenants as of any date.
 
5. Amendments.
 
5.1. Definitions. The following definitions are either amended and restated in
their entirety or inserted, as applicable:
 
“Borrowing Base” is the lesser of (a) the maximum principal amount guaranteed by
Guarantor pursuant to the Guaranty, plus the sum of, without duplication, (i)
the Value of the Pledged CD, (ii) the Value of any certificates of deposit
pledged to Bank by Hansen to secure the Obligations, and (iii) the Value of any
certificates of deposit pledged to Bank by Great White to secure the
Obligations, or (b) $6,500,000.
 
2

--------------------------------------------------------------------------------


 
“Great White” is Great White Shark Enterprises, LLC, a Florida limited liability
company.
 
“Revolving Line” is an Advance or Advances in an amount equal to Six Million
Five Hundred Thousand Dollars ($6,500,000).
 
“Value” shall mean with respect to any certificates of deposit pledged to Bank
to secure the Obligations, including, but not limited to, any Pledged CD, on any
date, a dollar value at the face amount thereof.
 
6. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:
 
6.1. Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default other than the
Existing Default has occurred and is continuing;
 
6.2. Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement;
 
6.3. The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;
 
6.4. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement have been
duly authorized by all necessary action on the part of Borrower;
 
6.5. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement do not and
will not contravene (a) any law or regulation binding on or affecting Borrower,
(b) any contractual restriction with a Person binding on Borrower, (c) any
order, judgment or decree of any court or other governmental or public body or
authority, or subdivision thereof, binding on Borrower, or (d) the
organizational documents of Borrower;
 
6.6. The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement do not
require any order, consent, approval, license, authorization or validation of,
or filing, recording or registration with, or exemption by any governmental or
public body or authority, or subdivision thereof, binding on either Borrower,
except as already has been obtained or made; and
 
6.7. This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
3

--------------------------------------------------------------------------------


 
7. Prior Agreement. The Loan Documents are hereby ratified and reaffirmed and
shall remain in full force and effect. This Amendment is not a novation and the
terms and conditions of this Amendment shall be in addition to and supplemental
to all terms and conditions set forth in the Loan Documents. In the event of any
conflict or inconsistency between this Amendment and the terms of such
documents, the terms of this Amendment shall be controlling, but such document
shall not otherwise be affected or the rights therein impaired.
 
8. Release by Borrower.
 
8.1. FOR GOOD AND VALUABLE CONSIDERATION, Borrower hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.
 
8.2. By entering into this release, Borrower recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Borrower hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Borrower should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Borrower shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Borrower
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.
 
8.3. This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Borrower acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Amendment, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.
 
4

--------------------------------------------------------------------------------


 
8.4. Borrower hereby represents and warrants to Bank, and Bank is relying
thereon, as follows:
 
(a) Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Borrower regarding any fact relied upon by Borrower in entering into this
Amendment.
 
(b) Borrower has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.
 
(c) The terms of this Amendment are contractual and not a mere recital.
 
(d) This Amendment has been carefully read by Borrower, the contents hereof are
known and understood by Borrower, and this Amendment is signed freely, and
without duress, by Borrower.
 
(e) Borrower represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Borrower shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.
 
9. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.
 
10. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of a fully earned, non-refundable commitment fee in an
amount equal to $8,750 for the Revolving Line, and (c) Borrower’s delivery to
Bank of a Security Agreement in form an content acceptable to Bank executed by
Great White to and for the benefit of Bank granting a security interest in all
certificates of deposit pledged to Bank by Great White to secure the
Obligations.
 
11. Governing Law; Venue. This Amendment and the rights and obligations of the
parties hereto shall be governed by and construed in accordance with the laws of
the State of Texas. Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Travis County, Texas.
 
12. Future Amendments. This Amendment and the other Loan Documents may be
amended, revised, waived, discharged, released or terminated only by a written
instrument or instruments, executed by the party against which enforcement of
the amendment, revision, waiver, discharge, release or termination is asserted.
Any alleged amendment, revision, waiver, discharge, release or termination which
is not so documented shall not be effective as to any party.
 
5

--------------------------------------------------------------------------------


 
13. Further Assurances. The parties hereto shall execute such other documents as
may be necessary or as may be required, in the opinion of counsel to Bank, to
effect the transactions contemplated hereby and the liens and/or security
interests of all other collateral instruments, as modified by this Amendment.
Borrower also agrees to provide to Bank such other documents and instruments as
Bank reasonably may request in connection with the modification effected hereby.
 
14. Enforceability. In the event the enforceability or validity of any portion
of this Amendment, the Loan Agreement or any of the other Loan Documents is
challenged or questioned, such provision shall be construed in accordance with,
and shall be governed by, whichever applicable federal law or law of the State
of Texas would uphold or would enforce such challenged or questioned provision.
 
THIS AMENDMENT AND THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
6

--------------------------------------------------------------------------------


 
In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
BANK
 
BORROWER
 
 
 
 
 
SILICON VALLEY BANK
 
GPS INDUSTRIES, INC.,
a Nevada corporation
 
 
 
 
 
By:
         
 
By 
/s/ Joe Miller 
Name: 
         
 
Name:
Joe Miller
Title:
                  
 
Title: 
Chief Financial Officer



7

--------------------------------------------------------------------------------


 